El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Como intérprete máximo de nuestra Constitución y de nuestras leyes, este Tribunal tiene el deber ineludible de in-terpretar las mismas en una forma prudencial y responsable; en especial al enfrentarnos a situaciones que obviamente re-quieren se mantenga un fino y cuidadoso balance y, sobre todo, cuando lo que está en la balanza es nada más y nada menos que el bienestar general de nuestro pueblo.
Resolvemos los recursos ante nuestra consideración plenamente conscientes de que el propósito y objetivo último de la Ley Núm. 21 de 31 de mayo de 1985 (27 L.P.R.A. secs. 261-261e) —conocida como la Ley Uniforme para la Revisión y Modificación de Tarifas— es el de proteger al consumidor puertorriqueño contra actuaciones caprichosas y *5arbitrarias por parte de las corporaciones públicas a las que aplica. Debe mantenerse presente, sin embargo, que ante una crisis financiera que amenaza la existencia misma de una corporación pública cuya subsistencia es esencial a la salud de nuestro país, ciertamente no es momento para recrimina-ciones e imputaciones que, después de todo, no resultan be-neficiosas para persona alguna, y que una interpretación extremadamente restrictiva de las disposiciones de la citada Ley Núm. 21 —la cual puede estrangular y maniatar indebi-damente a las referidas corporaciones públicas— puede te-ner precisamente la consecuencia que nuestro legislador quiso evitar al aprobar la referida ley, esto es, el que se per-judique al Pueblo de Puerto Rico.
Juzgamos y decidimos el presente caso como siempre lo hemos hecho: con mesura, sin asumir posiciones extremas; atendiendo únicamente los dictados de nuestra conciencia; totalmente libre de preocupaciones infundadas «obre lo que se ha dicho, mucho menos sobre lo que se dirá, y con la con-ciencia absolutamente tranquila, producto inescapable del pleno convencimiento de que se ha actuado de buena fe en el cumplimiento del deber.
i — I
Se nos solicita la revisión de la sentencia dictada el día 12 de junio de 1987 por el Tribunal Superior, Sala de San Juan, en el caso de José Enrique Meléndez Ortiz y otros v. Arturo Valdejully, Director Ejecutivo de la Autoridad de Acueductos y Alcantarillados y otros. Mediante la sentencia ob-jeto de este recurso, el tribunal de instancia determinó que la Autoridad de Acueductos y Alcantarillados de Puerto Rico (Autoridad) —al aumentar las tarifas de agua, primero, en forma temporera y luego en forma permanente— violó las disposiciones de la citada Ley Núm. 21 de 31 de mayo de 1985. En su consecuencia, dicho foro declaró nulo el aumento *6tarifario temporero decretado el 31 de enero de 1986, vigente desde el 1ro de febrero de 1986 hasta el 15 de abril de 1987, y ordenó el reintegro de lo cobrado bajo el mismo. La senten-cia objeto de este recurso validó el aumento tarifario perma-nente efectivo a partir del día 15 de abril de 1987. Los de-mandantes no solicitaron la revisión de este dictamen por lo cual esta parte de la sentencia recurrida advino final, firme e inapelable. Mediante la sentencia dictada, en adición, se con-denó a la parte demandada al pago de las costas y al pago de la suma de $30,000 por concepto de honorarios de abogado. De esta última parte de la sentencia igualmente solicitaron revisión los demandantes.(1)
H-1 h — I
El día 31 de enero de 1986, la Junta de Gobierno de la Autoridad aprobó la Resolución 1198, donde decretó, a tenor con la Ley Núm. 21 de 1985, ante, un “aumento temporero de tarifas ascendente a un 44.76%”, efectivo el día 1ro de fe-brero de 1986. Según el texto de la Resolución, las siguientes razones motivaron el aumento:

POR CUANTO: La Autoridad de Acueductos y Alcantari-llados ha sufrido un grave deterioro fiscal, operacional y ad-ministrativo durant[e] los últimos años.

POR CUANTO: Ese deterioro ha sido a tal nivel que la AAA no tiene suficientes rentas para mejorar la planta fí-sica, responder a la petición de la EPA de corregir las defi-ciencias en sus plantas de tratamiento, responder a la ur-gente necesidad de implantar un programa de construcción como lo requiere el desarrollo económico de Puerto Rico y garantizar el pago de sus emisiones de bonos.
*7POR CUANTO: La EPA ha advertido a la Autoridad que de no corregirse inmediatamente las fallas en 47 plantas de tra-tamiento de aguas se pondría en peligro la salud del pueblo de Puerto Rico.
POR CUANTO: La EPA ha manifestado su intención de pedir el cumplimiento específico de la orden del Tribunal en las próximas semanas o de lo contrario pedirá al Tribunal la imposición de penalidades a la Autoridad.
POR CUANTO: La AAA tiene una obligación con sus bo-nistas de garantizar con sus rentas el repago de los bonos de la Autoridad.
POR CUANTO: Las rentas actuales no son suficientes para garantizar el repago de los bonos, lo que representaría que la Autoridad estaría en incumplimiento de sus obliga-ciones.
POR CUANTO: Asesores contratados por la Autoridad y coordinados por el Banco de Fomento, recomendaron como al-ternativa para corregir los problemas de la AAA un aumento de tarifas de 110% prorrateado a 5 años, con efectividad a diciembre 31 de 1985.
POR CUANTO: Esta Junta rechazó dicho aumento por en-tender que ést[a] no es la única solución al problema y ordenó al Director Ejecutivo la implantación de un plan de emer-gencia con vías a obtener recursos que minimizarán la subida de tarifas.
POR CUANTO: El Director Ejecutivo presentó un informe a la Junta de Gobierno donde dio cuenta del éxito de las me-didas de emergencia implantadas.
POR CUANTO: El Director Ejecutivo informó a la Junta que debido a la magnitud del déficit acumulado y a las obliga-ciones económicas contra[í]das por la Autoridad, a[u]n las me-didas de emergencia tomadas hasta este momento no son suficientes para que la Agencia cumpla con los compromisos contratados para resolver la crisis.
POR CUANTO: Este aumento temporero ha sido calculado por los asesores de la Agencia, por el Director Ejecutivo de la AAA y el Banco Gubernamental de Fomento en un 44.76 por ciento.
*8POR CUANTO: [sic] Esta Junta de Gobierno en atención a su grave responsabilidad de garantizar el desenvolvimiento normal de esta Agencia y en atención a la seria preocupación por el futuro de nuestro pueblo, resuelve:
1. Aceptar las recomendaciones sometidas por los asesores de la AAA, su Director Ejecutivo y el Banco de Fomento de establecer un aumento temporero de tarifas, ascendente a un 44.76%.
2. Recomendar a su Director Ejecutivo y al Presidente del Banco de Fomento el continuar las negociaciones con la Farmers Home Administration y otras fuentes de financiamiento alterno, con vías a impl[a]ntar alternativas de financiamiento que permitan reducir a su expresión mínima el impacto tarifa-rio temporero.
3. Asignar toda cantidad que se recaude por concepto de la revisión tari[f]aria, para ser utilizada exclusivamente en la construcción, mantenimiénto y reparación de la obra perma-nente de la AAA.
4. Solicitar al Director Ejecutivo que de acuerdo a la Ley Núm. 21 del 31 de mayo de 1985, inicie los procedimientos necesarios para la impl[a]ntación inmediata del aumento tem-porero.
Esta Resolución fue aprobada por el voto unánime de todos los miembros de la Junta de Gobierno. (Énfasis suplido.) Exhibit 12, págs. 156-158.
La Resolución 1198 se le notificó a los medios de comuni-cación el mismo 31 de enero de 1986 y se publicó íntegra-mente en la prensa del país. El 13 de febrero de 1986 se pu-blicaron los edictos anunciando las vistas a celebrarse, bajo las disposiciones del Art. 4 de la citada Ley Núm. 21, en torno al aumento tarifario “temporero” anunciado. El 27 de febrero se designó un comité examinador. Las referidas vistas se llevaron a cabo los días 28 de febrero, 7 de marzo y 1ro de abril de 1986. El Director Ejecutivo de la Autoridad, a sugerencia del comité examinador, solicitó del señor Secreta-rio de Justicia de Puerto Rico una opinión sobre los distintos *9aspectos planteados en el caso, opinión que este emitió el 29 de mayo de 1986.
Considerado el informe del comité examinador, la Junta de Gobierno de la Autoridad resolvió el 27 de junio de 1986 mantener mientras durase la emergencia el aumento decre-tado e iniciar el procedimiento provisto por ley para el au-mento permanente de la tarifa, ello de acuerdo a lo dispues-to por el Art. 3 de la citada Ley Núm. 21.(2)
El 7 de agosto de 1986 se aprobó la Resolución 1223, de-signando al oficial examinador que entendería en las vistas para la fijación de una tarifa permanente, según el Art. 3 de la Ley Núm. 21 de 1985, ante. Se celebraron las vistas pú-blicas los días 7, 8 y 9 de octubre de 1986, tras la publicación de los correspondientes edictos. El informe del oficial exami-nador se sometió el día 25 de marzo de 1987. El 15 de abril de 1987 se aprobó la Resolución 1253, que establece el aumento permanente de 44.76%.
rH HH I — I
La cabal comprensión de la sentencia recurrida y de la que hoy emitimos en los recursos ante nuestra consideración hace necesario que transcribamos en su totalidad la citada Ley Núm. 21 de 31 de mayo de 1985, incluyendo su exposi-ción de motivos.
Para establecer un procedimiento adecuado y uniforme para la revisión y modificación de las tarifas por servicios públicos básicos y esenciales de las corporaciones públicas e instru-mentalidades gubernamentales análogas.
*10Exposición de Motivos
En el pasado, corporaciones públicas dedicadas a la presta-ción de servicios esenciales, tales como la Autoridad de Ener-gía Eléctrica de Puerto Rico, la Autoridad de Acueductos y Alcantarillados de Puerto Rico, la Autoridad de Teléfonos de Puerto Rico y la Autoridad de Comunicaciones de Puerto Rico, han decretado aumentos tarifarios que han afectado a todos los abonados residenciales, industriales y comerciales.
Al examinar las disposiciones legales que rigen la facultad de estas corporaciones públicas para revisar y modificar sus tarifas por servicios básicos y esenciales, se ha constatado que los ordenamientos estatutarios vigentes son lacónicos y ar-caicos, por lo que pueden dar lugar a que se utilice en forma arbitraria esta facultad.
Conscientes de la importancia fundamental que tiene la fa-cultad de revisión de las estructuras tarifarias para la opera-ción eficaz y saludable de estas corporaciones públicas concer-nidas, para los intereses de los inversionistas, para el público consumidor y para nuestra economía, mediante esta ley se es-tablece un procedimiento justo y uniforme para precisar y asegurar el mejor ejercicio de esta potestad.

Decrétase por la Asamblea Legislativa de Puerto Rico:

Artículo 1. — Título y Propósitos de la Ley.—
Esta [ley] será conocida como “Ley Uniforme para la Revi-sión y Modificación de Tarifas” y tendrá el propósito de garan-tizar a los abonados o usuarios de servicios públicos unos procedimientos administrativos adecuados y uniformes para la revisión y modificación de las tarifas que por servicios bá-sicos y esenciales prestados fijan y cobran las corporaciones públicas y demás instrumentalidades gubernamentales aná-logas.
Artículo 2. — Aplicabilidad de la Ley.—
Esta ley será de aplicación a la Autoridad de Energía Eléc-trica de Puerto Rico, a la Autoridad de Acueductos y Alcanta-rillados de Puerto Rico, a la Autoridad de Teléfonos de Puerto Rico, a la Autoridad de Comunicaciones de Puerto Rico, las subsidiarias de dichas corporaciones públicas y a otras instru-mentalidades gubernamentales análogas de servicios públicos *11establecidas o que se establezcan en el futuro y a sus subsidia-rias.
Artículo 3. — Procedimientos para Tarifas Permanentes.—
Toda autoridad, corporación pública u otra instrumentali-dad gubernamental análoga que provea servicios públicos bá-sicos y esenciales a la ciudadanía no hará cambios en las tarifas que cobra a sus abonados o usuarios por dichos servi-cios, a no ser que cumpla con los siguientes procedimientos:
(a) No se harán cambios de tarifas, con carácter perma-nente, a menos que se celebren vistas públicas debidamente anunciadas en dos (2) periódicos de circulación general en Puerto Rico, con por lo menos quince (15) días de antelación a la fecha de celebración de las mismas, indicando en el anuncio el sitio, fecha y hora en que se llevará a cabo tal vista pública, las tarifas en vigor, las tarifas que se propone adoptar y la fecha de efectividad del propuesto cambio.
(b) La Autoridad pondrá a disposición del público con sufi-ciente antelación a la fecha de celebración de las vistas pú-blicas, los informes o documentos de la agencia apoyando o justificando el propuesto cambio tarifario.
(c) Las vistas públicas ordenadas por este artículo serán presididas por un oficial examinador de reputado conoci-miento en la estructura tarifaria de la agencia, designado por la Autoridad para tal efecto. En caso de resultar necesario transferir personal de la agencia para encomendarle la fun-ción de servir como oficial examinador durante estas vistas públicas, la persona designada no podrá haber intervenido an-teriormente en la determinación del propuesto cambio tarifa-rio.
(d) El oficial examinador escuchará los argumentos de los deponentes y les concederá la oportunidad de presentar testi-monio pericial y documental. Dicho funcionario emitirá un in-forme, que someterá a la Junta de Directores de la Autoridad dentro de los sesenta (60) días siguientes a la fecha en que concluyan las vistas públicas, el cual deberá contener una re-lación de todas las objeciones, planteamientos, opiniones, do-cumentos, estudios, recomendaciones y cualesquiera otros datos pertinentes presentados en las vistas, así como conclu-siones y recomendaciones. Copia de dicho informe se pondrá a *12disposición del público para examen y estudio, debiéndose no-tificar tal hecho a través de los medios de difusión pública. Cualquier persona interesada podrá presentar por escrito a la Junta de Directores de la Autoridad concernida sus comenta-rios al informe, dentro de los diez (10) días siguientes a la fecha en que el mismo haya estado a disposición del público.
Artículo 4. — Procedimiento para Tarifas Permanentes [,Temporeras] y de Emergencia.—
S[ó]lo podrán adoptarse tarifas de carácter temporero o de emergencia por un período de ciento ochenta (180) días o mientras prevalezcan las circunstancias que den lugar a la emergencia y en todo caso conforme a los procedimientos que se disponen a continuación:
(a) Cuando el cambio de tarifa sea temporero o se deba a una situación de emergencia, antes de la efectividad de las tarifas, se emitirá una notificación al público a través de los medios de comunicación, dando aviso del cambio o modifica-ción de tarifas y explicando, en términos generales, las ra-zones o situación de emergencia para tal determinación.
(b) En todo caso que se decrete un aumento temporero la instrumentalidad de que se trate deberá emitir un informe detallado explicativo de los fundamentos o circunstancias que dieron lugar a su decisión. Tal informe deberá ponerse a la disposición del público en un lugar accesible no más tarde de los diez (10) días previos a la fecha de comienzo de las vistas públicas que conforme esta ley se deben celebrar.
(c) Cuando se decrete un aumento temporero o de emer-gencia, se deberán comenzar a celebrar las vistas públicas para la consideración de dicho aumento o cambio, dentro de los treinta (30) días siguientes a la fecha de efectividad del mismo. De no comenzarse las vistas públicas dentro del tér-mino señalado, el aumento temporero o de emergencia que-dará sin efecto ni validez alguna. En estos casos, la notifi-cación de celebración de vistas públicas, la celebración de esas audiencias y la decisión del oficial examinador, estarán regidas por las disposiciones establecidas en el Artículo 3 de esta ley.
*13Artículo 5. — Revisión Legislativa de Tarifas.—
Toda determinación final de las entidades públicas sujetas a la aplicación de esta ley, luego de celebrarse las vistas públicas a que se refieren los Artículos 3 y 4 anteriores, respecto a cambios en tarifas podrá ser revisada por la Asamblea Legis-lativa mediante resolución concurrente o mediante resolución de cualquiera de sus Cuerpos. Nada de lo aquí dispuesto se entenderá limitativo de la facultad de los tribunales para revi-sar la decisión administrativa en los casos apropiados.
Artículo 6. — Excepciones.—
Los procedimientos sobre cambios de tarifas consignados en esta ley, no serán de aplicación a cambios que tenga que hacer la Autoridad por razón de ajustes tarifarios impuéstoles por agencias federales que reglamentan su área de operación o funcionamiento. En tales casos, la Autoridad notificará por escrito a sus abonados, a la fecha de aumentar la tarifa, que el cambio tarifario efectuado es el resultado de la aplicación de disposiciones reglamentarias procedentes de agencias fede-rales.
Artículo 7. — Cláusula de Salvedad.—
Nada de lo aquí dispuesto impedirá que la Autoridad o cual-quier instrumentalidad gubernamental análoga conceda a sus abonados o usuarios otros derechos más amplios que los pres-critos anteriormente.
Artículo 8. — Vigencia.—
Esta ley comenzará a regir inmediatamente después de su aprobación y sus disposiciones serán de aplicación a los cam-bios o aumentos tarifarios que se anuncien a partir de su vi-gencia. Ley Núm. 21, supra, págs. 70-73.
¡> HH
El tribunal de instancia, en la sentencia que emitiera, de-terminó —respecto al aumento temporero decretado por la Autoridad el 31 de enero de 1986 al amparo del Art. 4 de la citada Ley Núm. 21— que la prueba desfilada lo que demos-tró fue que “se trataba desde un principio de un aumento *14permanente [de] la tarifa”;(3) y que “el resultado lógico [de lo anteriormente expresado] es que todo el procedimiento que se siguió de conformidad al Artículo 4 de la Ley Núm. 21... es nulo [ab initio] por ser contrario a la ley. Siendo nulo el procedimiento no podía la Autoridad comenzar a cobrar las tarifas con el 44.76 por ciento desde el día 1 de febrero de 1986 hasta el 15 de abril de 1987”. Exhibit 1, pág. 39.
Por otro lado, resolvió el foro de instancia que el aumento decretado el 31 de enero de 1986 no podía ser considerado como uno de emergencia —al amparo del referido Art. 4 de la Ley Núm. 21— por cuanto lo que la mencionada ley consi-dera como una situación de emergencia lo es una “circuns-tancia imprevista” tal como un terremoto o huracán. A base de ello razonó que, como lo que la prueba aducida demostró fue que el fundamento para la actuación de la Autoridad lo era la crisis financiera que sufría y la misma no sólo era una “previsible” sino que producto de su propia “negligencia”, ello “jamás” podía ser base o fundamento para aumentar las tarifas a través del procedimiento establecido por el Art. 4 de la citada Ley Núm. 21.
Por último, expresó el tribunal de instancia que aun asu-miendo —a los fines de la argumentación— que la referida crisis financiera pudiera cualificar como fundamento para ac-tuar bajo las disposiciones de un aumento de “emergencia” del Art. 4 de la Ley Núm. 21, la Autoridad venía en la obliga-ción de así notificarlo a sus usuarios en el aviso de vistas públicas que publicó en relación con el aumento “temporero” que decretó el 31 de enero de 1986.(4)
*15En el recurso de revisión que radicara, la Autoridad “plantea” las siguientes “cuestiones” o interrogantes:
1. ¿Es aplicable a los hechos de este caso la exención pro-vista por el [Ajrtículo 6 de la Ley 21?
2. ¿Se limita el concepto de emergencia que utiliza la Ley 21 a sucesos tales como terremotos y huracanes?
3. La dimensión o posible durabilidad de una emergencia, ¿obliga a la utilización del [Ajrtículo 3 de la Ley 21 como único recurso para realizar ajustes tarifarios? (Énfasis suplido.)
A solicitud de la parte demandante-recurrida, cele-bramos vista oral el día 30 de noviembre de 1987. Estando en condiciones de resolver el recurso, procedemos a así ha-cerlo. (5)
V
De entrada, disponemos del planteamiento de la Autori-dad a los efectos de que su actuación al aumentar las tarifas está exenta de las disposiciones de los Arts. 3 y 4 de la Ley Núm. 21 en virtud de lo dispuesto en el Art. 6 de dicha ley. Rechazamos el mismo.(6)
Aparte del hecho de que dicha agencia nunca invocó la excepción del citado Art. 6 sino que, por el contrario, voluntariamente se sujetó al trámite de los Arts. 3 y 4 para validar el aumento que decretara y que, inclusive, no levantó dicha cuestión en la contestación a la demanda que radicara, *16el mismo es uno improcedente en derecho. Aceptar su plan-teamiento representaría la anulación total de la citada Ley Núm. 21 y la negación del propósito e intención legislativa, cual fue la de proteger a la ciudadanía puertorriqueña dé actuaciones arbitrarias y caprichosas por parte de las corpo-raciones públicas a los que la referida ley se aplica.
En segundo lugar, en el presente caso no se trata de cam-bios tarifarios decretados por la Autoridad “por razón de ajustes tarifarios impuéstoles por agencias federales que reglamentan su área de operación o funcionamiento” (énfasis suplido) Ley Núm. 21, supra, Art. 6, pág. 73 —como, por ejemplo, en casos de compañías de teléfonos o compañías marítimas sujetas a tarifas interestatales— los cuales ni hay que justificar ni que cuantificar por cuanto el monto de los mismos es determinado por la agencia federal concernida.
Se trata, por el contrario, de un aumento de tarifa que se ve en la obligación de decretar la Autoridad, como conse-cuencia de una crítica situación financiera, producto la misma de diferentes problemas —entre los cuales se encuen-tran los requerimientos de la E.P.A. relativos a salud pública y para la concesión de fondos federales— que se vienen arrastrando y acumulando por años y que en un momento determinado hacen crisis, la razonabilidad y la cuantía de los cuales la Autoridad viene en la obligación de justificar. Existe una notable y clara diferencia entre ambas situa-ciones.
Por último, no podemos partir de la premisa de que el legislador actuó en forma contradictoria e inconsistente en relación con la Ley Núm. 21; esto es, por un lado imponién-dole una obligación a las corporaciones públicas, en protec-ción del usuario, de seguir unos procedimientos en relación a aumentos de tarifas, y, por otro lado, eximiendo a dichas cor-poraciones sumariamente del cumplimiento con dichos pro-cedimientos. Debe mantenerse presente que bajo los proce-*17dimientos exigidos por los Arts. 3 y 4 de la Ley Núm. 21, le corresponde a la corporación pública el peso de probar, en las vistas públicas correspondientes, la necesidad del au-mento tarifario. La adopción de la posición de la Autoridad de que, bajo los hechos del caso y en virtud de las disposi-ciones del Art. 6 de la ley, está exenta de los procedimientos requeridos por los citados Arts. 3 y 4 necesariamente con-lleva que los usuarios, de interesar impugnar la tarifa que se decrete, tendrían que acudir a los tribunales donde le corres-ponderá a éstos, y no a la Autoridad, el peso de probar la improcedencia del aumento tarifario. Ello, como es de todos sabido, conlleva cuantiosos gastos en peritos, abogados, etc.; la exigencia de lo cual es no sólo irrazonable sino que ab-surda.
Sabido es que “la liberalidad en la interpretación [de la ley] no puede conducirnos ni a violentar la intención legislativa, ni a consagrar absurdos”. Rivera Coll v. Tribunal Superior, 103 D.P.R. 325, 331 (1975); Rojas v. Méndez & Co., Inc., 115 D.P.R. 50, 54 (1984).
I — I >
Como hemos visto, la Ley Núm. 21 de 31 de mayo de 1985 tiene el loable propósito de impedir que las corporaciones públicas que cobija aumenten arbitraria y caprichosamente sus tarifas en perjuicio de sus usuarios. A esos efectos establece que el aumento de las tarifas únicamente será procedente mediante la utilización de dos métodos, a saber: el del aumento tarifario permanente, regulado el mismo por el Art. 3 de la ley, y el del aumento temporero o de emergencia, regulados éstos por las disposiciones del Art. 4 de dicha ley. La diferencia básica entre los dos métodos estriba en la fecha de vigencia del aumento en correlación con la celebración de las vistas públicas que para ambos métodos se provee. En el primero de ellos —el permanente— el aumento no *18puede entrar en vigor hasta tanto se celebren las vistas pú-blicas en que se demuestre la procedencia del mismo; en el segundo de ellos— el temporero o de emergencia— el au-mento puede ser decretado de vigencia inmediata, debiendo ser celebradas las vistas públicas justificativas del mismo dentro del término de treinta (30) días de haberse puesto en vigor el mismo.
Nada hay en la citada Ley Núm. 21 que le prohíba a una corporación pública como la aquí en controversia, de en-tender ésta que se justifica la implantación de un aumento tarifario, que utilice, en primer lugar, las disposiciones del Art. 4 de dicha ley sobre aumentos temporeros o de emergencia y luego, de estimar que la situación por la cual atraviesa la agencia requiere o justifica que dicho aumento advenga permanente, el acudir a esos efectos a las disposiciones del Art. 3 de la ley sobre aumentos permanentes.
Resolver o sostener lo contrario, a nuestro juicio, repre-sentaría el maniatar innecesariamente, o meter dentro de una camisa de fuerza, a dichas corporaciones públicas. Aparte del posible daño y deterioro que podrían sufrir estas corporaciones, al verse privadas de obtener de inmediato dichos ingresos, probablemente representaría el obligar a las mismas a actuar irresponsablemente por cuanto de negár-seles el acceso a ambas alternativas o métodos, vendrían obligadas a recurrir —con el consiguiente perjuicio para nuestros conciudadanos— al único camino disponible, el del aumento permanente, inclusive en situaciones en que no se justifica el mismo.
Resulta hasta cierto punto inmaterial, por lo tanto, el hecho de que unos directores de una corporación pública en particular —al enfrentarse a una situación en que el buen funcionamiento de la misma requiere un aumento tarifario— no obstante estar conscientes de que el aumento *19debe ser de carácter permanente, originen el mismo a través de las disposiciones del Art. 4 de la ley siempre y cuando se cumpla con los requisitos tanto de dicha disposición legal como con las del Art. 3 de la referida ley. Lo que sí resulta ser contrario a las disposiciones de la Ley Núm. 21 —y que no permitiremos— lo es la conversión automática de un au-mento temporero a uno de carácter permanente sin que se observen los requisitos exigidos por ambas disposiciones.
En resumen, concediendo —a los fines de la argumentación— que en el presente caso el aumento decretado el 31 de enero de 1986 tuviera visos de permanencia desde un principio, dicha circunstancia no impedía que, debido al estado de emergencia imperante en la Autoridad en esos momentos, se tomara acción inmediata a través de la implantación de un aumento temporero o de emergencia bajo las disposiciones del Art. 4, siempre y cuando posteriormente se observaran los procedimientos establecidos en el transcrito Art. 3 sobre aumentos permanentes, lo cual aquí se hizo. Los procedimientos establecidos en los Arts. 3 y 4 de la Ley Núm. 21, aunque separados, son complementarios. Véase Joseph Horne Co. v. Pa. Public Utility Com’n, 485 A.2d 1105 (Pa. 1984). No puede prevalecer, en su consecuencia, lo resuelto por el tribunal de instancia a los efectos de que por razón de que en el presente caso “se trataba desde un principio de un aumento permanente de la tarifa”, resulta nulo “todo el procedimiento que se siguió de conformidad al Artículo 4 de la Ley Núm. 21”.
Igualmente erróneo resulta ser el razonamiento del tribunal de instancia a los efectos de que el aumento decretado el 31 de enero de 1986 no puede ser considerado como uno de emergencia —bajo las disposiciones del citado Art. 4— por razón de que lo que la mencionada ley considera como una situación de emergencia lo es una “circunstancia *20imprevista” tal como un terremoto o huracán y que la crisis financiera aducida como fundamento por la Autoridad para el aumento decretado “jamás” podría constituir base para el mismo por cuanto la misma no sólo era “previsible” sino el fruto de su “negligencia”.
Debe quedar claro que en el presente caso no está en con-troversia el hecho de que la crítica situación financiera por la cual atravesaba la Autoridad, al momento de decretarse el aumento al amparo del Art. 4 de la Ley Núm. 21, era una real y extremadamente seria, producto la misma de una serie de problemas que hicieron crisis en ese momento. El récord así lo demuestra. A esos efectos tenemos que el propio tribunal de instancia, a la pág. 8 de la sentencia que emitiera, ex-presa que el “referido aumento obedeció al grave deterioro fiscal, operacional y administrativo sufrido por la Autoridad en los últimos años”.
Respecto al punto de qué debe ser considerado como una situación de emergencia bajo las disposiciones de la Ley Núm. 21, coincidimos con la parte recurrente a los efectos de que en el contexto operacional de una corporación pública, dicho concepto debe ser de mayor amplitud que el estimado por el tribunal de instancia. En ese sentido, y en este aspecto, resulta de ayuda la opinión emitida por el señor Secretario de Justicia el día 29 de mayo de 1986.(7) En lo pertinente, se expresa en la misma que:
El término o concepto de emergencia, queda casi siempre enmarcado o asociado con desastres o situaciones causadas por fenómenos naturales, tales como huracanes, tormentas, inundaciones y otros, según por ejemplo dicho término se define en la Ley Número 22 de 23 de junio de 1976, según en-*21mendada, conocida como “Ley de la Defensa Civil de Puerto Rico”, 25 L.P.R.A. secs. 171 et seq., en específico el apartado (b) de su Artículo 3, 25 L.P.R.A. sec. 171b(b).
Sin embargo, ese no es necesariamente su significado ni tampoco su principal matiz, sino que el mismo realmente com-prende un suceso o combinación de circunstancias que exigen inmediata actuación, según la definición utilizada por el Tribunal Supremo de Puerto Rico en el caso de Ramos v. La Unión Local de Panaderos, 32 [D.P.R.] 321 (1923). Definición o signi-ficado que nos impone la obligación de atemperar la misma a la naturaleza de la actividad o situación de que se trate, en nuestro caso el aumento tarifario por servicios públicos esen-ciales.
En lo que toca a la situación particular que nos ocupa, no hemos encontrado en nuestra jurisdicción ningún estatuto o reglamento, así como tampoco ninguna interpretación juris-prudencial que nos defina o d[é] alguna luz en cuanto al al-cance del significado del término emergencia, según relacio-nado con tarifas por servicios públicos.
Sin embargo, en lo que corresponde a la naturaleza de dicho concepto, se señalan y proveen en la casuística norteameri-cana, según resumidas en el caso de Potomac Elec. Power v. Public Service Com[m]ission of Dist. of Col., 457 A.2d 776 (D.C. App., 1983), las siguientes guías:
“The Commission has consistently articulated three sets of circumstances which may serve as a basis for granting emergency rate relief. These circumstances, which comport with emergency ratemaking criteria may be summarized as follows:
(1) a present or clearly imminent threat that the Company will be unable to continue meeting its public service obligation;
(2) a present or clearly imminent threat that the Company will be unable to obtain necessary capital funds to finance the construction of necessary new or replacement plant;
(3) the Company is experiencing earnings which produce a rate of return substantially less than that which is reasonable.” Potomac Elec. Power [v. Public Service Commission of Dist. of Col.], 457 A.2d a las págs. 784-785.
*22En lo que a dichos requisitos respecta, y en particular el tercero de ellos en cuanto a la tasa de rendimiento, se señala en el Estado de Ohio que “[t]he central issue in an emergency case, on the other hand, is not rate of return, but how to protect the applicant from the injurious effects of its particular financial circumstances, so that its ability to provide adequate service will not be impaired[”]. S. Bloomfield, “Emergency Rate Ma[k]ing for Ohio Public Utilities”. 37 Ohio St. L.J. 108 (1976), a la pág. 117. Véase también Detroit Edison Co. v. Public Service Commission, 342 N.W.2d 273, 279 (Mich., 1983); Application of Hawaii Elec. Light Co., Inc., 594 P.2d 612, 621 (Hawaii, 1979). Lo que en nuestro caso debe tomarse en cuenta, máxime cuando las empresas que nos ocupan, no son sino corporaciones públicas.
De otro lado, como razones para conceder y permitir un au-mento tarifario se han señalado como circunstancias extraor-dinarias o de emergencia, situaciones tales como evitar una reducción en los programas de mantenimiento de las compa-ñía[s] de servicio público, evitar una reducción sustancial en la nómina o número de personas empleadas, así como también, mantener la estabilidad financiera de la compañía de forma tal que pueda continuar brindando sus servicios. Joseph Horne Co. v. Pennsylvania P.U.C., 485 A.2d 1105, 1110 (Pa. 1984).
En cuanto al caso específico de mantener la estabilidad de la situación financiera de ese tipo.de compañía, y en particular lo relativo a sus obligaciones fiscales o deudas, se ha resuelto que “[t]he fact that a utility is unable to arrange necessary debt financing at reasonable rates without improved revenues manifestly could be a condition warranting the grant of interim] rate relief.” Kansas-Nebraska Nat. G. Co., Inc. v. State Corp. Com’n, 538 P.2d 702, 711 (Kan., 1975).
De conformidad con lo antes expresado resulta menester concluir, que la imposibilidad de poder cumplir obligaciones de naturaleza tanto legales como financierafs] quedan clara-mente contenidas dentro de los conceptos de emergencia y aumento temporero contemplados en la Ley Núm. 21. Exhibit 18, págs. 9-10.
Como vemos, el concepto “emergencia” no necesariamente se limita a una circunstancia imprevista, sino *23que comprende un suceso o combinación y acumulación de circunstancias que exigen inmediata actuación. “Emergen-cia” es sinónimo de “urgencia”, “necesidad”, “prisa”. A. López, Diccionario de sinónimos y antónimos de la lengua española, Valencia, Ed. A. Ortells, 1985, pág. 390. Serían aplicables al caso de autos dos de los criterios establecidos en el caso Potomac Elec. Power v. Public Service Commission of Dist. of Col., 457 A.2d 776 (D.C. App. 1983), citado en la Opinión del Secretario de Justicia; a saber: (1) una ame-naza actual o claramente inminente de que la Agencia será incapaz de continuar llevando a cabo su gestión de servicio público, y (2) una amenaza actual o claramente inminente de que la Agencia será incapaz de obtener fondos necesarios para financiar la construcción de plantas nuevas o de reem-plazo necesarias.
Nos parece que las razones esgrimidas por la Autoridad en su Resolución 1198, mediante la cual decreta el aumento temporero aquí cuestionado, así como la vasta evidencia que la respalda, presentan un cuadro lo suficientemente claro de una crisis de tipo operacional y financiera de la Autoridad que requería acción inmediata y por tanto constituía una “emergencia” a la luz de las disposiciones del Art. 4 de la Ley Núm. 21.
La determinación sobre la existencia de una emergencia en esta clase de casos debe ser realizada independientemente de quién la causó y cuándo se causó la misma. La única cuestión a determinar es si dicha crisis es una real y verdadera. Sobre ello, no tenemos duda en el presente caso.
Resolvió, en adición, el tribunal de instancia, que el au-mento decretado por la Autoridad el 31 de enero de 1986 no puede considerarse como uno de emergencia porque se le denominó “temporero”. Basó el tribunal su conclusión en lo siguiente:
*24Al notificársele al público que el aumento tarifario decre-tado era uno temporero la motivación que pudieran tener las personas interesadas para acudir a las vistas públicas no iba a ser la misma, si por el contrario la notificación hubiera sido avisando un aumento de emergencia cuya vigencia no está li-mitada a ciento ochenta (180) días. (Énfasis en el original.) Exhibit 1 de esta solicitud, Apéndice, pág. 46.
En primer lugar, si bien es cierto que en la Resolución 1198 publicada en la prensa se calificó el aumento como uno “temporero”, en ella se hace referencia a las circunstancias de emergencia que lo motivaron.(8) Por lo tanto, el público quedó debidamente informado de que se trataba de un aumento de emergencia. Debe mantenerse presente que el “nombre no hace la cosa”. Comisión de Servicio Público v. Tribl. Superior, 78 D.P.R. 239, 246 (1955). En segundo lugar, ambos términos son, aun cuando contemplan situaciones diferentes, hasta cierto punto intercambiables bajo las disposiciones de la Ley Núm. 21. Prueba de esto es que se establece un solo procedimiento para aumentos temporeros y de emergencia (Art. 4), con la única salvedad de que “podrán adoptarse tarifas de carácter temporero o de emergencia por un período de ciento ochenta (180) días o mientras prevalezcan las circunstancias que den lugar a la emergencia”. Como, hemos visto, ambas modalidades tienen en común que no son de vigencia permanente.
En adición, el inciso (a) del Art. 4 de la Ley Núm. 21, al hacer referencia al aviso del cambio temporero o debido a *25una situación de emergencia, dispone que dicho aviso expli-cará, “en términos generales, las razones o situación de emergencia para tal determinación”. (Énfasis suplido.) Esto fue exactamente lo que hizo en el presente caso la Auto-ridad demandada. En su consecuencia, la calificación del au-mento como “temporero” no tenía por qué afectar la parti-cipación de las personas interesadas en las vistas públicas como incorrectamente aseverara el foro de instancia.
Nos resta por considerar si el aumento tarifario decre-tado por la Autoridad el 31 de enero de 1986, efectivo el mismo el día 1ro de febrero de ese mismo año, cesaba a los ciento ochenta días de su fecha de vigencia o, por el contra-rio, podía continuar vigente —como de hecho estuvo— hasta la fecha en que se decretara, y fuera efectivo, el aumento permanente.
El Art. 4 de la transcrita Ley Núm. 21, en lo pertinente, dispone:
Sólo podrán adoptarse tarifas de carácter temporero o de emergencia por un período de ciento ochenta (180) días o mientras prevalezcan las circunstancias que den lugar a la emergencia .... (Énfasis suplido.) 27 L.P.R.A. sec. 261c.
Como podemos notar, la letra de la ley es clara en lo refe-rente a la duración de las dos modalidades de aumento tem-porero. Bajo la primera alternativa —el del aumento “tem-porero” propiamente— el mismo estará en vigor por un tér-mino de ciento ochenta (180) días; bajo la segunda —au-mento temporero decretado debido a una situación de emer-gencia— el aumento podrá estar vigente “mientras preva-lezcan las circunstancias que den lugar a la emergencia”. No hay necesidad alguna, por tanto, de acudir al historial legis-lativo de dicha medida bajo el pretexto de “cumplir su espí-ritu” y estar en condiciones de interpretarla. Véase el Art. 14 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 14. Véanse, en adición, Febo Ortega v. Tribunal Superior, 102 D.P.R. 405 *26(1974); Román v. Superintendente de la Policía, 93 D.P.R. 685 (1966).
Resolvemos, en su consecuencia, que cuando una corporación pública, cubierta por las disposiciones de la citada Ley Núm. 21, decreta un aumento tarifario temporero, basado el mismo en una situación de emergencia, dicha tarifa temporera podrá estar en vigor mientras prevalezcan las circunstancias o causas de la emergencia, aun cuando ello exceda del término de ciento ochenta (180) días. Resolver lo contrario, a nuestro juicio, significaría el ignorar las ex-presas disposiciones del’estatuto en cuestión.
Nada de lo anteriormente expresado, sin embargo, significa que una corporación pública podrá mantener en vigor, por un período de tiempo irrazonablemente largo, un aumento tarifario temporero decretado como consecuencia de una emergencia. De poderse razonablemente prever, una vez decretado el aumento de emergencia, que la misma pueda extenderse por un término relativamente largo en ex-ceso de los primeros ciento ochenta (180) días, la agencia vendrá en la obligación de acudir —dentro del referido término de ciento ochenta (180) días(9)— al procedimiento establecido bajo el Art. 3 de la Ley Núm. 21, esto es, al procedimiento para establecer un aumento permanente.
Como expresáramos anteriormente, en el presente caso, aun cuando la Autoridad denominó el aumento que decretara el 31 de enero de 1986 como uno “temporero”, el mismo fue así decretado debido a la emergencia que sufría la agencia *27como consecuencia de su crítica situación financiera, lo cual claramente surgía de la resolución emitida por la Autoridad, que fuera notificada al público consumidor. Siendo ello así y habiendo la Autoridad comenzado el trámite para el aumento permanente dentro del término de los ciento ochenta (180) días —mediante la resolución de fecha 27 de junio de 1986 en que ratificó la existencia del estado de emergencia y ordenó el comienzo del procedimiento bajo el Art. 3 de la Ley Núm. 21— resolvemos que dicho aumento podía válidamente conti-nuar en vigor hasta la fecha de vigencia del aumento perma-nente, esto es, hasta el 15 de abril de 1987.(10)
Por las razones antes expresadas, se dictará sentencia revocatoria de la dictada el 12 de junio de 1987 por el Tribunal Superior de Puerto Rico, Sala de San Juan, en el Caso Civil Núm. PE-87-396 (90b) en cuanto ésta anuló el aumento decretado por la Autoridad de Acueductos.(11) Ello, *28naturalmente, hace innecesario que resolvamos el plantea-miento sobre honorarios levantado en el recurso RE-87-375, anulándose el auto expedido en el mismo.
El Juez Asociado Señor Negrón García concurre en el resultado con opinión escrita. El Juez Asociado Señor Her-nández Denton se inhibió.

 Alegan, en síntesis, que el tribunal de instancia venía obligado a impo-nerle a la parte demandada el pago —por concepto de honorarios de abogado— de una suma equivalente al 25% de la suma principal de dinero concedida a los demandantes, ello al amparo de las disposiciones de la Ley Núm. 118 de 25 de junio de 1971 (32 L.P.R.A. secs. 3341-3344).


 El mes anterior, a instancias de la E.P.A. (Environmental Protection Agency), el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico de nuevo le había ordenado a la Autoridad la reparación y el mantenimiento inmediato de las facilidades de tratamiento de aguas, particularmente la correc-ción de las violaciones que directamente amenazaban la salud humana. Se le or-denó identificar y comprometer los fondos necesarios para el cumplimiento de las órdenes federales.


 A esos efectos expresó dicho foro que “[l]a prueba más clara acreditativa de que dicho aumento no iba a ser temporero está en el hecho de que a los cinco (5) meses de haberse decretado el mismo, ya se había autorizado el inicio de los procedimientos para convertirlo en uno permanente”. Véase la sentencia recu-rrida, págs. 35 y 36.


 Un examen del historial legislativo de la Ley Núm. 21 de 31 de mayo de 1985 (27 L.P.R.A. secs. 261-261e) claramente demuestra que la intención del le-gislador fue crear dos modalidades de aumento temporero, a saber: el aumento *15temporero propiamente y el aumento temporero debido a una situación de emer-gencia. Las partes así también lo entienden.


 Debe señalarse que el recurso de revisión fue radicado por la Autoridad ante este Tribunal el día 26 de junio de 1987. Inexplicablemente, dicha parte recu-rrente nunca radicó moción en auxilio de jurisdicción en solicitud de dispensa de términos reglamentarios y consideración preferente como así suele hacerse en casos que están revestidos de gran interés público.


 Según admite la propia Autoridad, el historial legislativo de la Ley Núm. 21 “no ofrece luz” sobre la referida disposición legal, lo cual viabiliza que inter-pretemos el mismo en armonía con el espíritu general de dicha ley.


 Como es sabido, las opiniones legales que emite un Secretario de Justicia (Attorney General) no obligan a los tribunales. Véanse: Jones v. Williams, 45 S.W.2d 130, 131 (1931); Harris County Comm’rs Court v. Moore, 420 U.S. 77, 87 n. 10 (1975).


 Incluso se hace alusión a la “implantación de un plan de emergencia” en su 8vo “por cuanto”, y “medidas de emergencia” en sus 9no y lOmo “por cuantos”. Se utilizaron además expresiones tales como “grave deterioro fiscal, operacional y administrativo”, “urgente necesidad de implantar un programa de construcción”, “de no corregirse inmediatamente l[o]s fall[o]s en 47 plantas”, “se pondría en peligro la salud del pueblo de Puerto Rico”, “grave responsabilidad de garantizar el desenvolvimiento normal de esta Agencia”, “para la implementa-ción inmediata del aumento temporero”. Exhibit 11 y 12, Apéndice, págs. 152-159.


 Entendemos procedente exigir que —salvo en casos extraordinarios— el procedimiento bajo el Art. 3 de la Ley Núm. 21 comience dentro del término de los primeros 180 días, por razón de estimar que dicho período de tiempo es uno suficiente para que la agencia pueda determinar la duración o extensión de la emergencia y, por ende, la necesidad de mantener o no el aumento resultante de la misma.


 Nos preocupa sobremanera que en el presente caso el oficial examinador independiente que fuera designado por la Autoridad para presidir las vistas pú-blicas relativas al aumento tarifario permanente no rindiera su informe dentro del término de sesenta (60) días que se establece en el inciso (d) del Art. 3 de la Ley Núm. 21.
El cumplimiento estricto con el referido término por los oficiales examinadores que a esos efectos sean designados definitivamente ayuda a la pronta solución de esta clase de situaciones, ello en beneficio del consumidor.
El mencionado término de sesenta (60) días únicamente podrá ser prorrogado por la corporación pública a solicitud escrita y fundada presentada por el oficial examinador, dentro del referido término de sesenta (60) días, en la cual éste justi-fique la imposibilidad de cumplir con el mismo.
Quedan apercibidas las corporaciones públicas de que en lo sucesivo exigiremos, como principio de sana administración pública, el cumplimiento estricto de los tér-minos establecidos por el Art. 3 de la citada Ley Núm. 21. Así no lo hemos hecho en el presente caso en vista de que la ley expresamente no lo exige y por constituir ésta una interpretación —la primera— que de dicha ley hace el Tribunal.


n) Valga aclarar que no emitimos juicio alguno sobre si el aumento del 44.76% que decretara la Autoridad de Acueductos y Alcantarillados, vigente el mismo en forma permanente desde el 15 de abril de 1987, es uno justo y razona-ble por razón de que ello no fue impugnado por la parte demandante en la de-manda que radicara originalmente ante el tribunal de instancia. En la misma, *28dicha parte se limitó a impugnar el procedimiento que siguiera la Autoridad para establecer dicho aumento.